Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-7, 9-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/22 has been entered.
 
Response to Arguments
Applicant’s arguments filed 7/28/22, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
Applicant argues that Lad, Bugajski, and Hill fail to disclose and would not have rendered obvious: “obtaining, by the endpoint device and from the agent controller, one or more or scheduled tests based on a determination that the current state information about the endpoint device satisfies a set of conditions in a test configuration for the one or more scheduled tests, wherein the set of conditions in the test configuration for the one or more scheduled tests comprise a current network, a geography, or an operating system”.
In response to applicant’s argument, Lad disclose obtaining, by the endpoint device and from the agent controller, one or more or scheduled tests (page 3 [0054], page 12 [0208], step 1802, controller send tests to the agents/devices 116-120), based on a set of condition in a test configuration for the one or more scheduled test (page 3 [0055], test are configured with parameters), wherein the set of conditions in the test configuration for the one or more scheduled tests comprise a current network, a geography, or an operating system (page 3 [0055], where in the parameters include the agent location (a current network or a geography)). Lad does not disclose performed the assigned/scheduled test based on a determination that the current state information about the endpoint device satisfies a set of conditions in a test configuration for the one or more scheduled tests.  Hill teaches if the condition for initiating the test cease to be met, the test is terminated (Col 12 lines 4-11). It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of verifying condition prior to initiating the test because Lad disclose perform the test after the devices checks in, and Hill suggests verifying the received information before initiating the test.  A person with ordinary skill in the art would have been motivated to make the modification to Lad to provide a safeguard for test in order to reduce unnecessary resource waste.  
		Rejection is updated and maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad, et al., US Patent Application Publication Number 2013/0311832, hereinafter  Lad, in view of Bugajski et al., US Patent Application Publication Number 2016/0224208, hereinafter Bugajski, in further view of Hill et al., US Patent Number 6,195,584, hereinafter Hill.
Referring to claim 2, Lad discloses a method, comprising: 
sending, by an endpoint device (figure 1, page 3 [0050], agents/devices 116-120) , information about the endpoint device to an agent controller (controller 114)(page 3 [0055], controller sends test parameters after agents/devices 116-120 checks in using a pull mechanism); 
obtaining, by the endpoint device and from the agent controller, one or more or scheduled tests (page 3 [0054], page 12 [0208], step 1802, controller send tests to the agents/devices 116-120), based on a set of condition in a test configuration for the one or more scheduled test (page 3 [0055], test are configured with parameters), wherein the set of conditions in the test configuration for the one or more scheduled tests comprise a current network, a geography, or an operating system (page 3 [0055], where in the parameters include the agent location (a current network or a geography));
performing, by the endpoint device, the one or more scheduled tests (page 3 [0055], page 12 [0208], tests are performed at agents/devices 116-120); and 
uploading, by the endpoint device, results of the one or more scheduled tests to the agent controller (page 3 [0050], devices 116-120 sends test results back to controller 114).
Lad does not explicitly discloses where the endpoint device periodically sending its current state information.  
Bugajski teaches where the central device/controller may periodically request state information from each client devices or the central device/controller may receive status updates from the client when client experiences a state change (page 3 [0034]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of the endpoint/client device to provide current state information of itself, periodically or when experience a state change, to the central device/controller of Bugajski to Lad, because both Lad and Bugajski discloses a central device to collect state information from the client devices for further processing. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad, in order to be aware of the status of the monitored devices and provide proper testing to them.  
Furthermore, Lad does not explicitly disclose performed the assigned/scheduled test based on a determination that the current state information about the endpoint device satisfies a set of conditions in a test configuration for the one or more scheduled tests, 
Hill teaches if the condition for initiating the test cease to be met, the test is terminated (Col 12 lines 4-11).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of verifying condition prior to initiating the test because Lad disclose perform the test after the devices checks in, and Hill suggests verifying the received information before initiating the test. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad to provide a safeguard for test in order to reduce unnecessary resource waste.  
Referring to claim 3, Lad in views of Bugajski and Hill discloses the method as in claim 2, Bugajski further teaches, sending, by the endpoint device, the current state information based on a network change of the endpoint device (Bugajski in page 3 [0034], teaches where the central device/controller may receive status updates from the client when client experiences a state change).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of the endpoint/client device to provide current state information of itself, periodically or when experience a state change, to the central device/controller of Bugajski to Lad, because both Lad and Bugajski discloses a central device to collect state information from the client devices for further processing. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad, in order to be aware of the status of the monitored devices and provide proper testing to them.  
Referring to claim 4, Lad in views of Bugajski and Hill discloses the method as in claim 2, wherein performing, by the endpoint device, the one or more scheduled tests comprises: performing, by the endpoint device, the one or more scheduled tests according to the test configuration (Lad, page 4 [0057], test parameters are set (configuration) by the controller; page 3 [0055], test are performed by the endpoint devices 116-120).
Referring to claim 5, Lad in views of Bugajski and Hill discloses the method as in claim 4, wherein the test configuration comprises a parameter for the one or more scheduled tests selected from the group consisting of a test type, a target, and an interval (Lad, page 4 [0057], types of tests).
Referring to claim 6, Lad in views of Bugajski and Hill discloses the method as in claim 2, further comprising: obtaining, by the endpoint device, an indication from the agent controller that the current state information no longer satisfies the set of conditions in the test configuration for the one or more scheduled tests; and stopping, by the endpoint device, the performing of the one or more scheduled tests (Hill in Col 12 lines 4-11,  teaches if the condition for initiating the test cease to be met, the test is terminated).  The limitations of claim 6 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.
Referring to claim 7, Lad in views of Bugajski and Hill discloses the method as in claim 2, wherein the one or more scheduled tests comprise network monitoring tests or system monitoring tests (Lad, page 4 [0057], network tests).
Referring to claims 9-20, the claims encompass the same scope of the invention as that of the claims 2-7.   Therefore, claims 9-20 are rejected for the same reason as the claims 2-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
August 10, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447